Citation Nr: 1403841	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the big toe, left foot.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied service connection for a fracture of the big toe, left foot and denied service connection for a low back disability.

In April 2011, the Veteran testified before the undersigned Acting Veterans Law in a videoconference hearing.  A transcript of this proceeding has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for residuals of a fracture of the big toe, left foot and service connection for a low back disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

At his April 2011 hearing, the Veteran testified that he believed that the military doctors took his statements regarding a preexisting back disability out of context.  While he reported that he had back pain when he was 14 or 15 years old, this was not the same type of pain that he experienced in his back since his in-service injury in basic training when he fell on a rock.

Notably, his November 1973 enlistment examination indicated that the Veteran had low back pain that radiated but was not incapacitating

In December 1973, the Veteran presented with complaints of low back pain that he had experienced for 2 years.  The diagnosis was a probable muscle spasm.  A February 1974 service treatment record provided a diagnosis of a chronic low back sprain.

While the service treatment records are negative for an incident where the Veteran injured his back when falling on a rock in basic training while at Fort Leonardwood in Missouri, he testified in April 2011 that a fellow soldier would provide a statement indicating that he witnessed the Veteran's in-service back injury.  To date, the claims file does not contain a buddy statement from this fellow soldier regarding the Veteran's claimed in-service back injury.

Additionally, while the Veteran testified that he has been diagnosed with arthritis of the lumbar spine, to date, the medical evidence of record is unclear as to whether the Veteran has a current diagnosis of a low back disability.

Notably, the Veteran has yet to undergo a VA examination to determine whether the Veteran has a current low back disability and if so, whether it was related to service.

A VA examination is therefore needed to obtain a competent opinion as to whether there is a current low back disability that is reasonably related to injuries in service. 

Additionally, as there is possible evidence that a low back disability preexisted service, the examiner should provide an opinion as to whether any low back disability clearly and unmistakably preexisted service and was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Regarding the Veteran's great left toe disability, a March 1974 service treatment note indicated that the Veteran had a possible fracture of his great left toe from trauma.

The current treatment records do not contain a diagnosis of a left toe disability.  However, at his April 2011 hearing, the Veteran testified that he had recurrent problems with his great left toe as he had swelling and discomfort.

The Board notes that the Veteran has yet to undergo a VA examination for his claimed residuals of a fracture of the big toe, left foot disability.  As the Veteran has evidence of a possible current left great big toe disability and evidence of an in-service fracture of his great left toe, the Board finds that an examination or opinion is necessary to make a decision on the claim. 

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a low back and a great left toe disability, and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Additionally, at his April 2011 hearing, the Veteran indicated that he had been receiving benefits from the Social Security Administration (SSA) based on a variety of disabilities to include his back.  There is no indication in the claims file that the records in the possession of the SSA have been requested or obtained.  

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that the Veteran's April 2011 Board hearing testimony indicates that certain SSA records are outstanding.  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should be requested to provide a statement from a fellow soldier who allegedly witnessed the Veteran's in-service fall during basic training while at Fort Leonardwood in Missouri. 

3.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

4.  After the above instructions have been accomplished, schedule the Veteran for a VA examination in order to determine the nature and etiology of the Veteran's low back disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether the Veteran has a current low back disability, and if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is etiologically related to service. 

In rendering the requested opinion, the examiner should specifically address: (a) whether a low back disability clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such pre-existing low back disability clearly and unmistakably did not increase in severity in service.  An increase in severity is that which is beyond the natural progression of the condition (representing a permanent worsening of such disorder).    

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  

5.  The Veteran should also be provided an examination by an appropriate VA physician to evaluate the etiology of any current residuals of a fracture of the big toe, left foot disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, an opinion should be provided as to whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran has a current residuals of a fracture of the big toe, left foot disability that was present during the Veteran's active service or is etiologically related to his active service.  Adequate reasons and bases are to be provided with the opinion.

6.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

7.  Thereafter, readjudicate the claims.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


